                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                     Akron Division

                                                :
  DRIPS HOLDINGS, LLC,                          :
                                                :
         Petitioner,                            :       Case No. 5:21-mc-17 Judge Barker
                                                :
  v.                                            :       Arising from Civil Action No.
                                                :       1:19-cv-12235-LTS, pending in the
  QUOTEWIZARD.COM, LLC                          :       United States District for the
                                                :       District of Massachusetts
         Respondent.                            :
                                                :
                                                :

       PLAINTIFF’S LIMITED MOTION TO INTERVENE AND FOR TRANSFER

       Joseph Mantha (“Mr. Mantha”) is the plaintiff in the underlying case captioned Joseph

Mantha v. QuoteWizard.com. LLC, pending in the United States District Court for the District of

Massachusetts. (the “Underlying Action.”). Mr. Mantha makes this limited motion to intervene

in this action as his entitlement to the information responsive to the subpoena issued to Drips

Holding LLC’s (“Drips”) has been actively litigated in the Underlying Action, has been the

subject of four discovery orders by the District of Massachusetts, and as such “exceptional

circumstances” exist to transfer this action to the District of Massachusetts for resolution by a

Court which already has extensively considered the discovery issues presented by the motion to

quash pending before this Court.

                                           Background

       The Underlying Action is a putative class action under the Telephone Consumer

Protection Act, 42 U.S.C. 8 227, et seq. (the “TCPA”). In the Underlying Action, Mr. Mantha

alleges that QuoteWizard.com, LLC (“QuoteWizard”) retained Drips Holdings, LLC (“DRIPS”)




                                                    1
to send unsolicited text messages on its behalf in violation of the TCPA, which prohibits both

text messages to numbers listed on the National Do Not Call Database (which Mr. Mantha’s cell

phone was) as well as sending such messages via an automatic telephone dialing system.

          In the Underlying Action, since August of 2020, Mr. Mantha has been seeking

production of all Do Not Call requests (the “Requests”) submitted by recipients of QuoteWizard

telemarketing text messages. QuoteWizard claims that all recipients of its telemarketing text

messages explicitly consented to receive such texts. Mr. Mantha asserts to the contrary and

intends to prove at trial that he did not consent. In support, Mr. Mantha intends to rely on the

Requests to support his claim that QuoteWizard did not have his consent to send him

telemarketing texts, and knew that many other consumers similarly did not consent but still

continued to receive telemarketing texts. The Requests are relevant, therefore, to the issue of

consent and whether QuoteWizard’s violation of the TCPA was knowing or willful.

          Through the course of four motions presented to the Court in the Underlying Action, Mr.

Mantha secured the Order attached hereto as Exhibit 1. The Order lays out in detail the

procedural history of Mr. Mantha’s effort to secure the Requests. Both Judge Sorokin and Chief

Magistrate Judge Kelley have repeatedly found that the Requests, which Drips seeks to protect

from disclosure, are relevant to Mr. Mantha’s claims, and are within QuoteWizard’s “possession

custody or control” for discovery purposes. Judge Sorokin further observed that the contract

between QuoteWizard and Drips describes Drips as QuoteWizard’s agent and requires that Drips

defer to QuoteWizard in all related discovery disputes, including responding to subpoenas. Ex. 1

at 7-9.

          In his Order, Judge Sorokin also noted that the “litigation over these discovery requests

has proceeded in a piecemeal fashion and has already consumed substantial attorney and judicial




                                                     2
resources, including multiple hearing before Magistrate Judge Kelley and the undersigned.” Id.

at 12. Judge Sorokin closed his Order with the directive that “[t]he parties shall provide the

judicial officer in the case pending in the Northern District of Ohio with a copy of this ruling.”

Id. at 13. Before Judge Sorokin issued the attached Order, but after the Court had previously

ordered production of the Requests, QuoteWizard issued the subpoena to Drips that Drips as to

which Drips now seeks a protective order from this Court. Mr. Mantha himself had issued a

subpoena to Drips in November 2020 for the same information but Drips refused to produce.

                                              Argument

     I.       Mr. Mantha Meets the Standard for Both Intervention as of Right and on a
              Permissive Basis

          Under Federal Rule of Civil Procedure 24, a party may intervene either as of right, or on

a permissive basis. Mt. Mantha meets both standards. As to intervention as of right, Rule 24(a)

provides:

                 (a) Intervention of Right. On timely motion, the court must
                 permit anyone to intervene who:
                 (1) is given an unconditional right to intervene by a federal
                 statute; or
                 (2) claims an interest relating to the property or transaction that
                 is the subject of the action, and is so situated that disposing of
                 the action may as a practical matter impair or impede the
                 movant’s ability to protect its interest, unless existing parties
                 adequately represent that interest.

          Mr. Mantha is a putative class plaintiff who, after four motions to compel, has received

an order from the District of Massachusetts, obligating QuoteWizard to gather and produce the

Requests. If this Court were to rule that QuoteWizard is not entitled to receive the Requests,

plaintiff would be deprived of important evidence. QuoteWizard’s status as a respondent to

Drips’ motion for a protective order is nominal. QuoteWizard’s interest in obtaining evidence

adverse to its defense in the underlying action (discovery which QuoteWizard resisted producing



                                                      3
in the face of several Court orders) cannot be considered an “adequate” representation of

Plaintiff’s interest in obtaining the information. Mr. Mantha’s interests in the Underlying Action,

as a practical matter are at risk.

        Even if Mr. Mantha were not entitled to intervene as of right, which he is, he respectfully

submits that the Court should exercise its discretion to grant him permissive intervention.

Permissive intervention is governed by Rule 24(b), which provides:

                (b) Permissive Intervention.
                (1) In General. On timely motion, the court may permit anyone
                to intervene who:
                (A) is given a conditional right to intervene by a federal statute;
                or
                (B) has a claim or defense that shares with the main action a
                common question of law or fact.
                (2) By a Government Officer or Agency. On timely motion, the
                court may permit a federal or state governmental officer or
                agency to intervene if a party’s claim or defense is based on:
                (A) a statute or executive order administered by the officer or
                agency; or
                (B) any regulation, order, requirement, or agreement issued or
                made under the statute or executive order.
                (3) Delay or Prejudice. In exercising its discretion, the court
                must consider whether the intervention will unduly delay or
                prejudice the adjudication of the original parties’ rights.

        In the Underlying Action, Mr. Mantha’s entitlement to the Requests has been the subject

of four court orders in the Underlying Action, readily satisfying the shared common question of

law or fact requirement of Rule 24(b)(1)(B). Mr. Mantha’s motion to intervene is by any

measure timely as Drips only filed its petition on March 12, 2021. Drips will suffer no prejudice

by allowing Mr. Mantha to intervene or, in having to litigate the issue in the District of

Massachusetts. Its lead counsel in the matter, Eric Troutman, Esq. is in Los Angeles, California.

As multiple courts have found, given the wide-spread use of video conferencing in the wake of

COVID-19 (including in the District of Massachusetts) there will be no prejudice to or burden to




                                                     4
Drips if the matter were to be transferred to Massachusetts. Arclin USA, LLC v. Vits Tech.

GmBH, 2020 U.S. Dist. LEXIS 220745 (SDOH, November 24, 2020, Chelsey M. Vascura, MJ)

(citing Hayward Prop., L.L.C. v. Commonwealth Land Title Ins. Co., No. 20-50286, 2020 U.S.

Dist. LEXIS 102231, 2020 WL 3104288, at *2 (E.D. Mich. June 11, 2020) (transferring pursuant

to Rule 45(f) and noting burden on nonparty would be minimal due to courts' widespread use of

video-and teleconferencing in the wake of COVID-19).

           Given that Fed. R. Civ. P. 24 should be liberally construed in favor of potential

intervenors, Pension Benefit Guar. Corp. v. Slater Steels Corp., 220 F.R.D. 339, 32 Employee

Benefits Cas. (BNA) 1347, 2004 U.S. Dist. LEXIS 2651 (N.D. Ind. 2004), Mr. Mantha

respectfully requests that be allowed to intervene in this action.

     II.       This Action Should be Transferred to the District of Massachusetts Which Has
               Entered Four Orders on the Documents that Drips Seeks to Protect from
               Disclosure

           Federal Rule of Civil Procedure 45(f) expressly provides for transfers of subpoena

related actions from the compliance court to the issuing court if the compliance court finds

exceptional circumstances:

                  (f) TRANSFERRING A SUBPOENA-RELATED MOTION. When the
                  court where compliance is required did not issue the subpoena, it
                  may transfer a motion under this rule to the issuing court if the
                  person subject to the subpoena consents or if the court finds
                  exceptional circumstances. Then, if the attorney for a person
                  subject to a subpoena is authorized to practice in the court where
                  the motion was made, the attorney may file papers and appear on
                  the motion as an officer of the issuing court. To enforce its order,
                  the issuing court may transfer the order to the court where the
                  motion was made.

     As detailed above, the Court in the District of Massachusetts has issued four orders in the

Underlying Action pertaining to exactly the documents that Drips is attempting to shield from

production in this action. A recent decision from the Southern District of Ohio exemplifies why



                                                      5
this action should be transferred:

               The undersigned finds that transferring Motion to Compel to the
               Northern District of Georgia pursuant to Rule 45(f) is
               appropriate. That court is in a much better position to assess the
               scope of appropriate discovery, whether any burden of
               responding is undue, and whether Arclin should be required to
               rely on party discovery prior to seeking documents from Hexion.
               Judge Michael L. Brown of the Northern District of Georgia has
               presided over the Georgia litigation for eight months, has already
               made extensive findings of fact as part of the preliminary
               injunction proceedings, and has adjudicated previous discovery
               disputes. See N.D. Ga. Case No. 1:20-cv-01197-MLB, ECF No.
               44 (minute entry for teleconference regarding issues with
               discovery and depositions). Moreover, there are multiple
               additional discovery disputes in this case currently pending
               before Judge Brown. See id., ECF Nos. 192, 202, 206.) Judicial
               economy will be best served by having all of these discovery
               disputes resolved by the same Court. See also FTC v. A+ Fin.
               Ctr., LLC, No. 1:13-MC-50, 2013 U.S. Dist. LEXIS 172472,
               2013 WL 6388539, *3 (S.D. Ohio Dec. 6, 2013) (finding
               exceptional circumstances warranting transfer of subpoena-
               related motions to quash when transferring the matter was in "the
               interests of judicial economy and avoiding inconsistent results").
               Moreover, the burden on nonparty Hexion of having this dispute
               adjudicated by the Norther District of Georgia will be slight.
               Rule 45(f) allows counsel for Hexion to file papers and appear
               on the Motion to Compel as officer of the Northern District of
               Georgia. Further, it is unlikely that any travel will be required of
               Ohio-based counsel, as all proceedings thus far in the Georgia
               litigation have been held via telephone or videoconference. See
               also Hayward Prop., L.L.C. v. Commonwealth Land Title Ins.
               Co., No. 20-50286, 2020 U.S. Dist. LEXIS 102231, 2020 WL
               3104288, at *2 (E.D. Mich. June 11, 2020) (transferring pursuant
               to Rule 45(f) and noting burden on nonparty would be minimal
               due to courts' widespread use of video-and teleconferencing in
               the wake of COVID-19). Thus, the undersigned finds any burden
               of transfer on Hexion to be outweighed by the exceptional
               circumstances outlined supra.


Arclin USA, LLC v. Vits Tech. GmBH, No. 2:20-mc-48, 2020 U.S. Dist. LEXIS 220745, at *5-7

(S.D. Ohio Nov. 24, 2020).

       As in the Arclin case, the Court in the District of Massachusetts itself found that the



                                                   6
discovery dispute “has already consumed substantial attorney and judicial resources, including

multiple hearings.” Ex. 1 at 12. Given this involvement by the District of Massachusetts, Mr.

Mantha respectfully submits that transfer of this action to Massachusetts will serve judicial

economy, comity between federal courts and will lessen the burden on the parties. Drips and its

California based counsel will suffer no prejudice and will be able to participate by video-

conference in Massachusetts just as easily as in Ohio.

                                            Conclusion

       For the foregoing reasons, Mr. Mantha respectfully requests that his Motion to Intervene

and for Transfer be granted.

Date: March 23, 2021                          Respectfully submitted,

                                              /s/ Brian K. Murphy
                                              Brian K. Murphy (0070654)
                                              MURRAY MURPHY MOUL BASIL LLP
                                              1114 Dublin Road
                                              Columbus, OH 43215
                                              Telephone: (614) 488-0400
                                              Facsimile: (614)488-0401
                                              murphy@mmmb.com

                                              Edward A. Broderick
                                              BRODERICK LAW, P.C.
                                              176 Federal Street, Fifth Floor
                                              Boston, MA 02110
                                              Telephone: (617) 738-7080
                                              ted@broderick-law.com


                                 CERTIFICATE OF SERVICE

          I hereby certify that on March 23, 2021, I electronically transmitted the foregoing
  to all counsel of record via the electronic filing system.
                                              By: /s/ Brian K. Murphy
                                                  Brian K. Murphy




                                                    7
